


Summary of Compensation Structure for
Non-Associate Members of Board of Directors of Abercrombie & Fitch Co.


Any officer of Abercrombie & Fitch Co. (the “Company”) who is also a director of
the Company receives no additional compensation for services rendered as a
director. Directors of the Company who are not employees, or as referred to by
the Company, “associates”, of the Company or its subsidiaries (“non-associate
directors”) receive:
•
an annual retainer of $55,000 (paid quarterly in arrears);



•
an annual retainer for each standing committee Chair and member of $25,000 and
$12,500, respectively, other than (i) the Chair and members of the Audit
Committee who receive $40,000 and $25,000, respectively, and (ii) the Lead
Independent Director of the Company who receives $30,000 for serving in that
capacity. In each case, the retainers are paid quarterly in arrears; and



•
an annual grant of 3,000 restricted stock units (each of which represents the
right to receive one share of Class A Common Stock, $0.01 par value, of the
Company (the “Common Stock”), upon vesting).



The annual restricted stock unit grant is subject to the following provisions:
•
restricted stock units are to be granted annually on the date of the annual
meeting of stockholders of the Company;



•
the maximum market value of the underlying shares of Common Stock on the date of
grant is to be $300,000 (i.e., should the price of the Company's Common Stock on
the grant date exceed $100 per share, the number of restricted stock units
granted will be automatically reduced to provide a maximum grant date market
value of $300,000);



•
the minimum market value of the underlying shares of Common Stock on the date of
grant is to be $120,000 (i.e., should the price of the Company's Common Stock on
the grant date be lower than $40 per share, the number of restricted stock units
granted will be automatically increased to provide a minimum grant date market
value of $120,000); and



•
restricted stock units will vest on the later of (i) the first anniversary of
the grant date or (ii) the first “open window” trading date following the first
anniversary of the grant date, subject to earlier vesting in the event of the
director's death or total disability or upon a change of control of the Company.



Non-associate directors are also reimbursed for their expenses for attending
meetings of the Company's Board of Directors and Board committee meetings and
receive the discount on purchases of the Company's merchandise extended to all
Company associates.




